Citation Nr: 1814274	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  12-14 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, to include degenerative disc disease.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of this hearing is of record. 

In May 2017, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).

In July 2017, the Board remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The record evidence shows that the Veteran's current lumbosacral spine disability, to include degenerative disc disease, is not related to active service.


CONCLUSION OF LAW

A lumbosacral spine disability, to include degenerative disc disease, was not incurred in or aggravated by active service nor may arthritis of the lumbosacral spine be presumed to have been incurred in service.  38 U.S.C. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was fully satisfied by a letter dated in August 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, in December 2014 correspondence, the Veteran's representative argued that the August 2011 VA examination was inadequate because it did not consider a March 2011 positive nexus opinion, and relied on the absence of medical records to conclude that there was no relationship between the Veteran's in-service injury and present disability.  In response, the Veteran had another VA examination in March 2016 that did not address the March 2011 opinion or Veteran's contentions.  In June 2016, the Veteran's representative argued that the March 2016 VA examination was also inadequate because the examiner opinion did not include any analysis in the negative nexus opinion and requested another examiner.  In response, the Veteran had another VA examination in August 2017 with the same March 2016 examiner that provided additional reasoning regarding why the Veteran's current disability was not related to his in-service injury.  The Board notes that even though the June 2016 letter also requested a different examiner from the March 2016 examiner, the Board finds that this August 2017 VA examination is nevertheless adequate since the examiner had the requisite medical skills, did a complete file review, and provided an in-person examination prior to supplying an opinion with adequate supporting rationale.  In August 2015, the Veteran's representative made a request for records.  In response, the Veteran provided the records in January 2016.  In light of the foregoing, the Board finds that VA has satisfied its duty to assist.

The Veteran and his representative have not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2017).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Factual Background

The Veteran contends that his current lumbosacral spine disorder was caused or aggravated by a back injury sustained during his period of active service in March or April 1977.  

Regarding the in-service injury, during the November 2014 Board hearing, the Veteran testified that his low back was injured while he was guiding a rolling supply cart carrying 20 boxes of paper, each weighing approximately 25 to 30 pounds, down a ramp when a rotating wheel on the cart malfunctioned and unexpectedly caused the cart to turn which caused his back, arms and torso to be jerked sideways.  The Veteran reportedly felt something pop in his back and felt an electrical sensation from his low back up to his neck.  He reported that he sought in-service medical treatment for back pain following this incident and was diagnosed with paravertebral muscle strain.  He reported that he received a "pencil waiver" that prohibited any lifting for 5 to 7 days.  The Veteran was subsequently cleared to resume his normal, full duty, but reportedly continued to experience constant, dull, minor back pain which he reportedly ignored.  The Veteran reported that back pain has persisted ever since and worsened over time.  He reported periodic episodes of severe back pain with radicular symptoms into his bilateral lower extremities since the 1980s.  The Veteran reported that in 2009, his back pain had gotten to the point that he sought VA treatment and was diagnosed with degenerative disc disease of his lower lumbar spine.  The Veteran explained that he did not seek treatment prior to 2009 due to lack of health insurance and knowledge. 

The Veteran's service treatment records show complaints of pain in the thoracic and lumbar areas of the back due to injury sustained while pushing a cart down a ramp in April 1977.  X-ray examination of the lumbar and thoracic spine was normal with the exception of exaggeration of the lumbosacral angle which may have been positional and was of questionable significance.  Diagnostic assessment was paravertebral muscle strain.  Complaints of continued back pain were noted on two occasions later that month and during separation examination in August 1977.  

Regarding post-service treatment, sporadic VA treatment records documented the Veteran's statements relating his current back complaints to injury during service with continued back pain since his in-service injury.  A November 2010 lumbar spine radiology report showed lower lumbar and lumbosacral dual level discogenic disease and probable associated foraminal stenosis could not be excluded.  A May 2012 VA emergency room note shows diagnostic assessment of lumbar radiculopathy and differential diagnosis of spinal stenosis.  May 2012 X-ray of the lumbar spine showed narrowing of L4-L5 and L5-S1 disc spaces with no significant change since 2010.  MRI of the lumbar spine in May 2012 showed degenerative discopathy through the lumbar spine, most pronounced at L4-L5; small annular disc bulge at L4-S1; and mild central spinal canal stenosis and bilateral neuroforaminal narrowing at L4-L5.  VA treatment records through 2017 likewise continue to show complaints of lower back conditions and pain.  See February 2016, May 2016, and October 2017 LEGACY CAPRI records.  

Regarding medical examinations, in a March 2011 Residual Functional Capacity and Service-Connected Questionnaires ("March 2011 Questionnaire"), Dr. K, the Veteran's VA primary care physician who reportedly had been treating the Veteran for diagnosis of low back pain since November 2010, stated that it was more likely that the Veteran's current diagnosis and symptoms were a direct result of his military service.  He stated that it was his expert medical opinion that the diagnosis was more than likely secondary to a current diagnosed illness, injury, or disease that was directly related to the Veteran's military service.  No clarifying details or supporting rationale was provided in this opinion.  

During VA examination in August 2011, Dr. B noted diagnosis of degenerative disc disease of the lumbar spine, which he indicated was diagnosed or had onset in 1977.  Nevertheless, he opined that the Veteran's claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, Dr. B also noted that degenerative disc disease was diagnosed or had onset in 1977.  Dr. B also did not address the Veteran's consistent lay statements of continuity of symptomatology or the favorable opinion from Dr. K dated in March 2011.  Also, Dr. B's opinion was based in part on the absence of documented post-service follow-up until 2009, which the Veteran explained was due to the relatively minor severity of back pain and lack of health insurance.  Dr. B also did not cite any medical literature or to any treatment records in this case to support his statement that "paravertebral muscle strain does not cause degenerative disc disease."  

In March 2016, the Veteran appeared for a VA examination with Dr. H.  Upon file review, Dr. H stated the Veteran did not have, nor ever have, a diagnosis of a thoracolumbar spine (back) condition.  Dr. H noted that the Veteran reported that he injured his back in service in 1977, that he sought medical attention at the time, and that the injury was treated as a sprain.  The Veteran stated that the pain never resolved and that he currently reported constant pain in the low back.  The Veteran denied having an interval injury.  While Dr. H stated that the Veteran had no diagnosis of a present disability, he did note decreased sensation in the feet and toes and mild numbness and intermittent pain the Veteran's lower extremities.  Dr. H further noted no flare-ups and normal range of motion.  However, Dr. H noted mild radiculopathy on the right and left sides and diagnosed intervertebral disc syndrome (IVDS).  Dr. H noted that imaging studies had been conducted, but had documented no arthritis.

Dr. H examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service event.  He explained that there was no evidence to support chronicity of this complaint for over 30 years post-discharge.  Dr. H opined that the Veteran's back pathology was much more likely age-related.

In May 2017, the Veteran submitted a private medical opinion from Dr. M.  Dr. M reviewed the Veteran's claims file and conducted a phone interview of the Veteran in April 2017.  Dr. M noted the Veteran's history of an injury in service.  The Veteran reported injuring himself when he pushed a heavy loaded cart down the ramp and was examined by an Army medic and X-rays showed exaggeration of lumbosacral angle with intact interbody spaces in the lumbar and thoracic spine.  The service treatment records indicated paravertebral muscle strain in the back.  A follow-up service treatment record described the back as a still sore strained back with no relief.  The Veteran's separation physical noted a back injury in 1977 with recurrent back pain.       

Dr. M stated that the Veteran continued to experience lower back symptoms throughout the years, with gradual worsening of the condition.  In 2009, the Veteran was re-evaluated and X-rays indicated that the Veteran had degenerative disc disease in the lumbar spine.  Dr. M reviewed extensive VA treatment record for various conditions to include low back pain.  Dr. M stated that an MRI of the lumbosacral spine showed mild discopathy throughout the lumbar spine, worst at L4-5, with mild central stenosis at L4-5, and bilateral neural foramina stenosis.  The X-ray reports also indicated sclerosis of the joints.  Dr. M noted that the Veteran's 2011 Residual Functional Capacity Questionnaire determined that the Veteran's lower back pain was more likely than not related to military service.  

Dr. M found fault with the March 2016 VA examination with Dr. H, who diagnosed no thoracolumbar disability.  Dr. M noted that Dr. H acknowledged the patient's history of service-related injury and the absence of interim injuries.  Additionally, Dr. H further confirmed radiating pain into the lower limbs and constant back pain that does not dissipate with time and thus, flare-ups are not present.  However, Dr. M noted that the Veteran's March 2011 Questionnaire indicated that the Veteran claimed to have severe, incapacitating exacerbation of symptoms.  Dr. M further noted that Dr. H documented radicular symptoms that affected both the left and right side L4, L5, S1, S2, and S3 nerve roots (sciatic nerve), with decreased sensation to light touch in both lower limbs.  While he further noted that Dr. H indicated that the Veteran had normal, full range of motion in all planes in the lumbar spine, Dr. M stated that this was improbable in an average adult male over age 50, let alone with objective evidence of joint sclerosis on X-rays and disc disease based on MRI.  In addition, Dr. M that Dr. H reviewed imaging studies and noted intervertebral disc disease (i.e. degenerative changes), but nevertheless concluded that the Veteran had no arthritis even though an X-ray report clearly stated "sclerosis of the joints."  

In light of the significant number of inconsistencies and contradictions in Dr. H's report, Dr. M deemed the report and its conclusions in regard to the Veteran's disability not applicable.   Based upon his review of the records and interview of the Veteran, Dr. M opined that it was at least as likely as not that the Veteran's low back disability was a direct result of the in-service injury.  Dr. M explained that the event leading to the injury was clearly established in the service records and occurred while the Veteran was pushing a heavy loaded cart down a ramp.  After X-rays were done, the Veteran was diagnosed with paravertebral muscle strain in the back.  Dr. M noted that the symptoms were still present at the separation date and continued to the present time but had also worsened.  Dr. M noted that post-service workup, including MRI, was consistent with discogenic disease and facet arthritis.  Therefore, the Dr. M concluded that it was at least as likely as not that the Veteran's current low back disability was caused by his in-service injury.

In August 2017, the Veteran appeared for another VA examination with the same March 2016 VA examiner, Dr. H.  Again, Dr. H stated that the Veteran did not have, nor had he ever been diagnosed with, a thoracolumbar spine condition.  Dr. H reported that the Veteran reported having back pain since his in-service injury in 1977, with occasional pain and numbness in both legs.  Dr. H noted that he Veteran denied having surgery and receiving treatment for back pain, and denied significant flare-ups aside from fluctuations in the severity of the pain.  Dr. H noted abnormal range of motion, but normal strength, reflexes, sensation, and no atrophy.  Dr. H noted mild radiculopathy manifested by intermittent pain, paresthesis and/or dysesthesias and numbness in the right and left lower extremities.  The Veteran's radiculopathy involved the left and right L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  Dr. H noted no ankylosis, but did diagnosis IVDS and documented arthritis.

Dr. H maintained that his March 2016 VA opinion had not changed.  He stated that the Veteran clearly has lumbar degenerative disc disease.  Dr. H explained that there was no evidence to support the chronicity of the complaint for over 30 years post-separation.  Dr. H stated that the Veteran was currently symptomatic of lumbar degenerative disc disease, not a lumbar strain and that the Veteran's present condition is much more likely related to age, weight, or an interval event or injury.  

Dr. H stated that he had considered the March 2011 Questionnaire, the August 2011 VA examination, the March 2016 VA examination, and the May 2017 private medical opinion.  Dr. H opined that there was no nexus between a lumbosacral strain 40 years ago and lumbar degenerative disc disease presently and, thus, it was much more likely that the Veteran's current lumbar complaint and pathology was due to another non-service-related cause.  Dr. H stated that the May 2017 private medical opinion failed to connect the two pathologies of lumbar degenerative disc disease and lumbosacral strain, failed to give any medical explanation to the in-service mechanism diagnosis and the May 2017 medical opinion of current diagnosis, and failed to address the time gap interval.  

Analysis

As noted above, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding a present disability, the Veteran has a current diagnosis of degenerative disc disease.  Thus, Shedden element one is satisfied.

Regarding an in-service incurrence of an injury, the Veteran's service treatment records document a lumbar back strain in March or April 1977.  Thus, Shedden element two is satisfied.

Next, considering the third Shedden element, the Board has weighed the 5 medical opinions, and considered the lay testimony of the Veteran, as discussed below.  

Regarding the two positive nexus medical opinions, the Board affords the March 2011 Questionnaire little probative value since it did not include any supporting rationale or factual support.  Regarding the May 2017 private medical opinion, the Board affords this more probative value since Dr. M addressed evidence in the Veteran's entire medical record and issues with the March 2016 VA examination, although Dr. M did not conduct an in-person examination of the Veteran, nor did he discuss how lumbar strain relates to degenerative disc disease.  

Regarding the three negative nexus medical opinions, the Board affords the August 2011negative nexus opinion little probative value since it was internally inconsistent because it stated that the claimed back condition was less likely than not incurred in or caused by the Veteran's in-service back injury, yet still noted that the Veteran's degenerative disc disease was diagnosed or had onset in 1977.  Additionally, this opinion stated that there was no link between the Veteran's present disability and his in-service diagnosis without citing to any medical literature and it did not discuss the Veteran's contention that he had back pain since exit from service.  With respect to the March 2016 VA medical opinion, the Board affords this similar probative value as the August 2011 opinion since the examiner did not diagnose the Veteran as having, or ever having, a thoracolumbar disability, even though the examiner nevertheless noted that the Veteran had radiculopathy, IVDS, and that the Veteran had recounted having an in-service injury that was documented in the service treatment records.  

However, the Board assigns the August 2017 VA medical opinion the greatest probative value since, for the second time, the examiner personally examined the Veteran, provided a patient history, and reviewed the claims file prior to forming an opinion.  In forming the opinion, the examiner also reviewed the previous 4 medical opinions from March 2011, August 2011, March 2016, and May 2017 and provided alternative etiologies for the Veteran's current back condition, such as age, weight, or an interval event or injury.  The Board is cognizant that the Veteran contends that he has never suffered an interval event or injury and the Board finds the Veteran credible in this regard.  However, even without an interval event or injury, the opinion nevertheless maintains that the Veteran's age and weight remain as likely alternative causes for the Veteran's degenerative disc disease.  Most importantly, the examiner noted that the May 2017 private examiner did not discuss how the two differing pathologies of lumbar strain and degenerative disc disease related to each other to form a nexus. 

In sum, after weighing probative value of the preceding 5 medical opinions, the Board finds that the medical opinion evidence more likely shows that the Veteran's current degenerative disc disease is not related to his in-service lumbar back strain.   

Regarding lay evidence, the Board acknowledges the Veteran's contentions that his lumbosacral spine disorder, to include degenerative disc disease, is related to his in-service injury and resultant lumbar strain.  However, as a layperson, his statements are not competent evidence regarding the etiology of the claimed conditions.  See Barr, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  And while the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his back condition, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Thus, Shedden element three is not satisfied.

Accordingly, the Veteran's claim for entitlement to service connection for a lumbosacral spine disorder, to include degenerative disc disease, is denied.  Since the evidence is not roughly in equipoise, the benefit-of-the-doubt does not apply.  38 U.S.C. § 5107 (2012), and 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lumbosacral spine disorder, to include degenerative disc disease, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


